Citation Nr: 1504816	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  05-10 754	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for a psychiatric disability, to include dysthymia, generalized anxiety disorder (GAD) and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from October 1960 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houstoun, Texas.

The Veteran was scheduled for a Travel Board hearing in August 2007, but failed to appear for the hearing.  She has not expressed a desire for another hearing.  

In November 2013 the matter was last before the Board at which time it was remanded for further development. 

The Veteran's claims have been characterized to encompass all symptomatology associated with the matter.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim)


FINDINGS OF FACT

1.  A personality disorder is not a disease or injury subject to compensation benefits within the meaning of applicable law. 

2.  An acquired psychiatric disability, to include dysthymia, GAD and adjustment disorder did not manifest during and is not otherwise related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  Service connection for a personality disorder must be denied by operation of law. 38 U.S.C.A. § 1131 (2014); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2014).

2.  An acquired psychiatric disability, to include dysthymia, GAD and adjustment disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, in a February 2008 letter, the Appeals Management Center (AMC) provided the Veteran notice address the rating criteria and effective date provisions. 

Also, in the February 2008 letter, the AMC requested information from the Veteran regarding indications of personal and sexual assault, as directed by the Board in a February 2008 remand.  In a March 2008 letter, the Veteran responded to the letter, the details of which are addressed below.

VA has obtained the Veteran's service treatment and personnel records, her VA medical records, assisted the Veteran in obtaining evidence, afforded her psychiatric examinations and obtained medical opinions as to the etiology and severity of her claimed disabilities.  VA attempted to obtain records from the Social Security Administration (SSA) related to disability benefits; however, SSA responded that it had destroyed any related records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Veteran seeks service connection for a psychiatric disorder.  She particularly asserts that she did not have a personality/adjustment disorder prior to service, and attributes her disorders to service, to include as due to sexual harassment.  

Upon entrance, the Veteran denied any history of nervous trouble, excessive worry, frequent trouble sleeping, any drug or narcotic habit, excessive drinking and homosexual tendencies.  Entrance examination showed no psychiatric disability and it was noted that neurological and psychiatric examination failed to reveal any abnormalities that would be disqualifying for military service.  See October 1960, reports of examination and history.  

A November 15, 1960, service record documents a notation of "a very immature young woman who is acting out and getting away with it."  The Veteran was apparently referred to the mental hygiene clinic at Ft. McClellan, AL, for a self-reported "bad attitude."  

A service record dated 2 weeks later on November 29, 1960, reflects an impression of "[p]oor control of hostility," poor attitude," and that the Veteran was very aggressive and acting out.  Apparently, after consultation with the Veteran's Commanding Officer, the Veteran apologized, after which her performance and attitude improved.  

Thereafter, the record documents that in May 1961 the Veteran was arrested for prostitution while on leave.  See May 28, 1961, Military Police Report.  Following this incident, the Veteran received a neuropsychiatric evaluation in July 1961, which resulted in an assessment of emotional immaturity reaction, chronic, unchanged, manifested by maladjustment, to Army life and promiscuity, minimal stress, moderate predisposition, manifested by nonconforming behavior during adolescence, moderate impairment for further military duty.

In terms of pertinent history, the neuropsychiatric report reflects that the Veteran was referred by her Commanding Officer due to repeated behavior difficulties, including difficulty in getting along in her unit and promiscuity.  The Veteran then described her home life as satisfactory, although it was noted that there was considerable evidence to suggest that there was considerable conflict between the Veteran and her mother.  The Veteran was expelled from school in the 10th grade because of absenteeism.   Sometime after she returned to high school, but quit in her senior year because of difficulties with other students.  She indicated that she never did like school and was glad to withdraw.  

The Veteran enlisted on October 17, 1960, and was sent to Ft. McClellan, Alabama
for basic training and clerical school.  The clinician noted that while there she was sent to mental health because of her attitude, which centered around her resentment for authority figures, and noted that there was some improvement in her behavior.

The examiner noted that the Veteran had had been working as a mail and file clerk, and her work had been satisfactory.  The Veteran stated that she had mixed feelings about remaining in the service and that her reason for joining was to get herself "straightened out," but that did seem to have helped her.

Mental status examination showed that she was cooperative during the interview.  She indicated that she was somewhat confused as to the directions she was taking in life, and indicated that her dating habits were not satisfactory to herself and that at times she did not understand her own behavior.   She was in good contact and oriented to time, place and person.  Her mood was marked by some concern over her present situation.  Her conversation was logical and relevant.  There was no evidence of psychosis or disabling neurosis.  The Veteran was found to lack any disqualifying mental or physical defects sufficient to warrant discharge, was competent, and able to distinguish right from wrong.  The examiner found no prospect of rehabilitation and separation was recommended for unsuitability.  

The Veteran received a discharge Under Honorable Conditions.  See DD Form 214.  Psychiatric examination was clinically normal at discharge and the Veteran denied nervous trouble, excessive worry, etc.  See October 1961 STRs. 

Following the Veteran's discharge, the record is clinically silent until August 2003, when records from the Harris County Emergency Room document that the Veteran was assessed as having polysubstance dependence.  At this time, the Veteran complained of depression, anxiety and chronic back pain, and "auditory and visual hallucinations."  A history of treatment for depression was apparently reported at this time.  Initially psychosis was suspected, and the Veteran expressed that she may have PTSD due to a sexual assault.  She apparently reported a history of onset of depression and suicidal gesture 3 years prior.  She was ultimately discharged with an assessment of polysubstance abuse.  

In late August 2003 the Veteran was admitted to the Houston VAMC following suicidal ideation.  Records associated therewith document significant life stressors, including losing her possessions, homelessness and losing her car.  She was on disability due to a work-related injury to her neck, and had chronic pain from the condition.  She denied suicidal ideation, but did comment about wanting to disappear.  She related that she had been depressed since she was born.  In terms of psychiatric history, no treatment was noted, although it was documented that her pain doctor had prescribed antidepressants.  The records document assessment of adjustment disorder with depressed mood, chronic pain, and that in early September 2003 she was discharged to a shelter.
A November 2003 Houston VAMC record reflects a complaint of non-stop panic attacks and that the Veteran was apparently out of medication.  Adjustment disorder with depressed mood increased symptoms off meds, dysthymia, was assessed.  

In December 2003 the Veteran filed her claim for service connection of psychiatric (personality and adjustment disorder), with an onset of February 3, 1961, with no reported treatment.  In furtherance of substantiating her claim, she was afforded a VA examination in March 2004.  

At this time, the Veteran reported that she was in a unit in which 13 of 15 women were lesbians, and that she felt the only way she could get away was to be insubordinate and receive a discharge.  The examiner noted that she had major problems functioning prior to service, and was expelled from school for fighting.  The Veteran also stated that she was knocked out and raped 2 times while she was an adolescent.  She reported an onset of symptoms about 45 years prior, including mood swings, anxiety and avoidance of crowds.  Following service, she worked as a secretary for 4 years and as a nurse for 13, but reported that she had difficulty getting along with others.  She had no history of legal problems following service.  She reported having been prescribed medication since 2002 for her psychiatric condition.  She had attended nursing school.  

Mental status examination showed that the Veteran was not a reliable historian.  In this regard, the examiner explained that she attributed all of her difficulties to fairly mild stress in the military and that she had been discharged after less than 1 year.  Examination resulted in an assessment of personality disorder on Axis II, and the examiner concluded that it began prior to military service and was "likely" not aggravated by military service.  The examiner noted the history of claimed adjustment disorder, but did not then render such an assessment.  

In a May 2004 statement, the Veteran expressed her disagreement with the denial of her claim.  She explained that she did not feel that she had a personality/adjustment disorder, rather expressing disagreement with the denial of service connection for anxiety disorder.  

In March 2005, the Veteran was afforded another VA examination.  At this time, she described being traumatized by lesbians in the army and that she could not deal with the situation band became psychotic.  She described having been treated by 8 or 9 different psychiatrists during her lifetime.  She specifically related the onset of symptoms to 1961 and offered a history of trouble sleeping for 44 years.  She reported panic attacks and paranoia, with feeling lost and impaired thinking on a constant basis.  Examination resulted in an assessment of personality adjustment disorder to include anxiety depression psychosis and panic attacks.

In a statement dated in March 2005, the Veteran argued that there was no evidence of her having a personality/adjustment disorder prior to entering service.  She offered a history of sexual harassment by females in service, as noted above.  She explained that due to the harassment she requested a transfer, and had spoken with her unit's Chaplain.  She indicated that her request was denied and that this, rather than the prostitution charge, led to her discharge.  She explained that these experiences caused her to become extremely anxious, and that she developed a personality disorder as a result.  

In a September 2005 statement, the Veteran stated again that she had no personality/adjustment disorder prior to service.  She also felt that the condition had been incurred, as opposed to aggravated, in service.  She offered a history of sexual harassment by "lesbians" in service, and stated that she had "no problems with authority" until she was denied her request for a transfer or discharge.  

VA records from the Houston VAMC dated in September 2005 document a complaint regarding the skin.  They also document dysthymia on an historic problem list, related to the November 2003 VA complaint, noted above. 

Records from the Shreveport VAMC document that in March 2006 the Veteran sought treatment for major depression.  Records from this VAMC also document complaints of anxiety.  Notably, a June 2006 note documents anxiety, secondary to the personality disorder.

In a March 2008 statement, the Veteran reiterated a history of sexual harassment in service.  She explained that she had reported these incidents, but was accused of lying.  

After several failed attempts, and following the Board's latest remand in the matter, the Veteran received a VA examination in December 2013.  The examination report documents that the claims file was reviewed by the examiner.  Although the examiner did not check the box relating to the review of private medical records, he indicated that he reviewed the entire VBMS file, which is the  Based upon this review and examination of the Veteran, he assessed unspecified (mixed personality features) personality disorder with borderline, histrionic, narcissistic and passive aggressive traits, and other specified anxiety disorder (features of general anxiety disorder, but not occurring more days than not, and features of atypical panic episodes).  He explained that the symptoms of these 2 separate diagnoses could not be meted out without resort to speculation.  

The examiner conducted a mental status examination and administered the Minnesota Multiphasic Personality Inventory-2-RF.  In pertinent part, he remarked.  

The overall pattern of results is not consistent with post-traumatic stress disorder; however, she does show prominent elevations on RC1 and RC8, suggesting a distorted perception of reality, some odd experiences and likely misinterpretation of physical ailments.  She has significant report of gastrointestinal complaints and neurological complaints when compared to individuals who actually have these types of conditions.  She feels stressed and is likely to express this through angry displays.  She has significant family discord.  She was also administered the MCMI-III which is valid and interpretable.  This reveals somatoform and anxiety tendencies as well but also reveals underlying personality features including prominent narcissistic features as well as histrionic, schizoid, negativistic features.  This does support the diagnosis of a primary personality disorder.

The examiner explained that the Veteran showed evidence of 2 diagnosed conditions:  1) an unspecified personality disorder with borderline histrionic, narcissistic, and passive-aggressive traits; and 2) unspecified anxiety disorder.  In terms of the anxiety disorder, the examiner explained that it was his impression that this diagnosis stemmed from the personality disorder and more recent stressors, including financial and family discord.  He explained that the personality disorder limited her capacity to cope with these stressors and results in the manifestation of more diffuse anxiety and more acute panic symptoms.  In salient part, the examiner remarked that the Veteran described the onset of the acute panic symptoms around 1999 or 2000.  He explained that:  

This is a preexisting condition rooted in her premilitary maladjustment.  After reviewing the record, testing, and interviewing the Veteran, I find it less likely than not that the personality disorder is directly caused by or related to her military service to include the claimed stressor of unwanted propositions by lesbian service members.  I also find less likely than not that her anxiety disorder is caused by or related to her military service to included claimed stressors of lesbian service members propositioning her sexually.  The rationale is that this is rooted in a personality disorder which is characterological/developmental in nature, and I do not see clear markers suggesting a worsening of symptomatology due to a particular stressor.  Rather, the described conditions appear to be a normal progression of that condition.  Also, she describes onset of the current anxiety disorder around 1999 or 2000.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychoses, including schizophrenia, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support such claims.  38 C.F.R. §§ 3.303(b), 3.309, 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including psychoses, if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309.

In addition, personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Although a personality disorder may be capable of progression, it is excluded from service connection as non-compensable.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014).  In any such case, the presumption of soundness would not apply.  See Morris v. Shinseki, 678 F.3d 1346, 1354-56 (Fed. Cir. 2012).

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) (same).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
The record certainly shows that the Veteran has current acquired psychiatric disorders, and that the record documents an impression of possible psychosis in 2003, despite the discharge diagnosis of polysubstance abuse.  The Board also acknowledges the Veteran's reports regarding the onset of symptoms beginning in service.  However, the Board finds that such a diagnosis of psychosis is not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  While there is evidence that the Veteran was assessed as having emotional immaturity reaction, chronic, unchanged, during service, this isolated finding, without more, is insufficient to establish chronicity of an established psychotic disorder at that time.  In addition, the chronic presumption for service connection does not apply in this case.

The Board also acknowledges the Veteran's allegation that her psychiatric problems began during her period of active duty and developed continuously thereafter.  The Veteran is certainly competent to report the observable symptoms she experiences and their history.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The service records certainly reflect behavioral problems.  However, the Veteran's statements do not establish a continuity of symptoms since service, as they are inconsistent throughout the record.  For example, in August 2003 she reported having been depressed since she was born, but also reported an onset of depression 3 years prior that same month.  At the most recent VA examination she placed the onset of symptoms in 1999 or 2000.  Her adjustment disorder manifested in 2003, coinciding with numerous stressors.  The Board also notes that the provisions of continuity of symptomatology are not applicable to the remaining non-chronic disorders.

In regard to a personality disorder, the Board notes that the VA treatment records indicate that a personality disorder has been identified (i.e. personality disorder, personality adjustment disorder to include anxiety depression psychosis and panic attacks, and unspecified personality disorder with borderline histrionic, narcissistic, and passive-aggressive traits).  Nevertheless, the record does not show that a current personality disorder was subjected to a superimposed disease or injury during the Veteran's service.  In the absence of such, service connection for a personality disorder is precluded by law.

Along these lines, it is not until 2003 that clinical complaints regarding any anxiety, depression, to include any psychotic features, as well as polysubstance abuse and adjustment disorder are documented.  Notwithstanding the Veteran's lay reports squaring the onset of symptoms in service or her reports of sexual harassment, the evidence otherwise shows the onset of symptoms sometime in 1999 or 2000.  Recent VA examination indicated separate generalized anxiety disorder (GAD), at least in part, related to the personality disorder.  VA examination, and the Veteran's inconsistent statements, indicate she is a poor historian.  As is true with any piece of evidence, the credibility and weight to be attached to this evidence are within the province of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Thus, to the extent that there is a superimposed mental disability with respect to the personality disorder, the Board does not find that the evidence indicates that the disability was superimposed during service.  Moreover, as personality disorder cannot be subject to service connection, a secondary claim could not be established.  38 C.F.R. § 3.310.  

The Board has considered the Veteran's contentions that her psychiatric disorders are related to service.  However, the questions of whether any symptomatology documented in service is related to a current mental health diagnosis and whether the Veteran has a current personality disorder that was subjected to a superimposed disease or injury during service are a complex medical matters as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Along these lines, the record indicates that the Veteran worked as a nurse in a psychiatric context following service.  She would thus be presumed to have some level of competency above that of a lay person.  Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Nevertheless, the Board finds that while she may have some specialized training, she has not been shown competent to assess mental disability in any context.  The present case presents complex medical issues.  The clinical evidence is largely silent for over 40 years following discharge and to relate any disability to service would require medical expertise above that which the Veteran could possibly be presumed to possess.  Jandreau, supra. 

The December 2013 examiner found it less likely that the current psychiatric disability is related to service, and provided specific reasons for that conclusion, which are supported by the record.  The current anxiety, diagnosed long after separation from service, was found to be rooted in the preexisting personality disorder which is characterological/developmental in nature, without clear markers suggesting a worsening.  While the representative has argued that this does not constitute clear and unmistakable evidence of non-aggravation of a preexisting disability, such argument is misplaced in the context of a personality disorder, for which service connection is precluded by law. As the current anxiety disorder's onset has been medically found to be 1999 or 2000, it cannot be said to have been superimposed on the personality disorder during the Veteran's brief service from 1960 to 1961.  In short, the Board finds the medical evidence highly probative on the complex medical issues at hand.

The Board acknowledges the Veteran's reports of sexual harassment in service.  Despite these reports, there is no competent evidence that attributes any psychiatric disability to any in-service event, injury or disease, including the reported sexual harassment.  PTSD has never been clinically assessed, despite the Veteran's assertion that she had the disorder.  38 C.F.R. § 3.304(f)(4).  Rather, the evidence indicates the manifestation of a psychiatric disability, including GAD and depression, in 1999 or 2000, related to psychosocial stressors and the personality disorder.  Thus, the claim must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for a personality disorder is denied.

Entitlement to service connection for a psychiatric disability, to include a personality disorder, adjustment disorder, dysthymia and GAD is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


